         Case 7:18-cv-10913-KMK
         Case 7:18-cv-10913-KMK Document
                                Document 52
                                         51 Filed
                                            Filed 04/07/21
                                                  04/07/21 Page
                                                           Page 1
                                                                1 of
                                                                  of 1
                                                                     1




                                                                   MEMO ENDORSFD
                                         STATE OF NEW YORK
                                  OFFICE OF THE ATTORNEY GENERAL

  LETITIA JAMES                                                                   DIVISION OF REGIONAL OFFICES
 ATIORNEY GENERAL                                                                 WESTCHESTER REGIONAL OFFICE



                                           April 7, 2021



Kenneth M. Karas
United States District Court
Southern District of New York
300 Quarropas Street
White Plains, NY 10601

Re:      Haywood v. Annucci et. al.
         Index No.: 7:18-CV-10913 (KMK)

Dear Hon. J. Kenneth M. Karas:

        The undersigned apologizes to any inconvenience this late notice may cause to the
Court. Defendants request an adjournment of tomorrow's initial conference to next week
(April 12 - 16) because the Defendants request to place the inmate on the call out list was
too late and all booths are already occupied by other inmates. Defendants are not available at
10:00 a.m. on April 15 th due to another conference but are available any other time next
week. Again, please accept my apologies for this inconvenience.

Respectfully submitted,




Janice L. Powers
Assistant Attorney General



cc:    Tyrone Haywood (DIN No: 09-A-2545)
       Green Haven Correctional Facility P.O. Box 4000 Stormville, NY 12582

l:f/)aJYJ!JJd- .      J/-L        ~cz._                    {/__;1//   yo
~wrucl {)0                     4/;IP') Jo;)/               al: I ,o
  f~tfi°"-·                                                                   ~
